448 F.2d 1279
CARTER ELECTRIC COMPANY, Appellant,v.S. S. SILBERBLATT, INC., and Travelers Indemnity Company, Appellees.
No. 71-1078.
United States Court of Appeals, Eighth Circuit.
September 28, 1971.

Joseph J. Becker, Clayton, Mo., for appellant.
Bernard A. Reinert, St. Louis, Mo., for appellees.
Before MATTHES, Chief Judge, and BRIGHT and STEPHENSON, Circuit Judges.
PER CURIAM.


1
This action arose out of a sub-contract between S. S. Silberblatt, Inc., as prime contractor on a housing project, and Carter Electric Company, a subcontractor. The matter is before this court for the second time on appeal by Carter.


2
We reversed the initial, unreported trial court ruling that the sub-contract had been abandoned by the parties, holding that the sub-contract had remained in existence throughout the relationship of the parties and that it had been breached by Carter. S. S. Silberblatt, Inc. v. Seaboard Surety Company, 417 F.2d 1043 (8th Cir. 1969). The cause was remanded to the district court for determination of Silberblatt's damages.


3
Upon remand, the lower court in another unreported opinion found the principal amount of Silberblatt's damages to be $275,405.52, upon which it awarded Silberblatt appropriate interest.


4
Appellant concedes that the sole question presented by this appeal is one of fact: to wit, whether the district court's assessment of damages is supported by the evidence adduced.


5
Upon consideration of appellant's contentions and examination of the record, we affirm. The district court's findings of fact are not clearly erroneous, Rule 52, Fed.Rules Civ.Proc., 28 U.S.C., and its conclusions are not the result of a misconception of the law.